Citation Nr: 1014825	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  09-45 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to March 
1946.  The Veteran died in December 2008 and the appellant is 
the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO denied entitlement to 
service connection for the cause of the Veteran's death.

In February 2010, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  A transcript of her testimony is associated with the 
claims file.  During the hearing, the appellant asserted that 
her late husband's death was hastened due to possible 
improper care or negligence on the part of VA providers at a 
VA medical facility.  The issue of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 has thereby been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

Given the appellant's advanced age, this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant maintains that her late husband became ill 
shortly after discharge from service, suffered from cancer of 
the ear and prostate cancer, and then ultimately died from 
lung cancer, all as a result of in-service asbestos exposure 
aboard Navy ships during World War II.  

According to the Veteran's death certificate, he passed away 
in December 2008.  The primary cause of death was small cell 
lung cancer.  

Prior to the Veteran's death, in August 2005, he filed a 
claim of service connection for cancer of the ear.  In 
support of this claim, the Veteran reported that he was 
exposed to asbestos aboard the "SS Mathew P. Deady" from 
December 1943 to September 1944.  The Veteran further 
reported that during service aboard that ship, he slept under 
large steam pipes that were insulated/wrapped with asbestos, 
and that his bunk was the fourth from the bottom, very close 
to the ceiling where the pipes were located.  He recalled 
feeling and seeing a lot of dust fall on him each night.  The 
Veteran explained that because of the height of his bunk, 
there was very little clearance between the ceiling pipes and 
his body during the time he spent sleeping on the bunk; so 
little room in fact, that it was difficult to turn over 
without touching the pipes.  The Veteran also provided a list 
of the other ships on which he served in the Navy, and 
contended that they all provided additional asbestos 
exposure.  The Veteran reported that soon after his 
discharge, he had to clear his throat often and had to use 
throat lozenges.  Additionally, he developed cancer in his 
ear, a blood clot in the back of his eye, prostate cancer, 
and ultimately lung cancer.  

In a September 2005 rating decision, the Veteran's claim of 
service connection for ear cancer was denied.  The basis of 
the denial was that the Veteran's discharge papers reflected 
that he was a gunner's mate third class, and that this Navy 
job title/rating had a minimal probability of exposure to 
asbestos.  Significantly, the RO completely ignored the 
Veteran's lay statement regarding exposure to asbestos on the 
ship during sleeping hours on his bunk.  The Veteran did not 
appeal that determination.

After the Veteran passed away, the appellant submitted a 
claim of service connection for the cause of the Veteran's 
death, asserting that his asbestos exposure aboard Navy ships 
when he slept led to his death-causing lung cancer.  In 
support of her claim, the appellant explained that she 
witnessed the Veteran suffer with medical problems since 
service, noting that she met the Veteran in 1947, very 
shortly after he was discharged from service, and that they 
had been married since 1950.  The appellant further reported 
that during their lengthy marriage, the Veteran had suffered 
through many illnesses, including cancer of the ear, prostate 
cancer, cysts, and an eye disability.  The appellant 
maintains that all of these cancers were related to the 
asbestos exposure.  

The appellant is certainly competent to testify as to 
witnessing symptoms such as the Veteran having to use 
lozenges because he had difficulty clearing his throat, and 
she is also competent to report facts such as the Veteran's 
diagnoses of ear cancer prostate cancer, and lung cancer, 
which were diagnosed by medical professionals.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).

However, the appellant, as a lay person, is not competent to 
offer an opinion on a matter clearly requiring medical 
expertise, such as opining that the Veteran's various cancers 
are related to his in-service asbestos exposure.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, this is not a case in which 
the appellant and her representative's lay beliefs alone can 
serve to establish any association between the claimed 
disability and his military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

In light of the foregoing, the RO obtained a medical opinion 
to determine the likely etiology of the Veteran's death-
causing cancer.  In essence, a VA examiner was asked to 
review the claims file and provide an opinion as to whether 
it was at least as likely as not that the Veteran's cause of 
death was related to asbestos exposure in service.  In an 
October 2009 VA medical opinion, the clinician indicated that 
a review of the claims file and medical record was completed.  
It was noted that the Veteran died of metastatic lung cancer 
and that he had minimal exposure to asbestos in service.  The 
clinician also indicated that a review of chest x-ray and 
computerized tomography (CT) scans showed no evidence of any 
asbestos related pleural plaques or associated conditions.  
Additionally, the clinician pointed out that the Veteran 
smoked two packs of cigarettes a day for 50 years and stated 
that "we well know that this extent of cigarette smoking is 
the major risk factor for this type of lung cancer."  The 
clinician concluded, "I believe his minimal exposure to 
asbestos in the service had no contribution or minimal 
contribution to the development to lung cancer; it is related 
to his cigarette smoking."  

Unfortunately, the October 2009 VA medical opinion is 
inadequate and the matter must be remanded to obtain 
additional development of the record and a subsequent, and 
adequate, medical opinion.  Critically, the VA examiner, in 
providing the October 2009 opinion, relied on the RO's 
previous assumption that the Veteran's exposure to asbestos 
was minimal.  The RO, however, only considered the Veteran's 
asbestos exposure in terms of his MOS as a gunner's mate 
third class, and that this Navy job title/rating had a 
minimal probability of exposure to asbestos.  The RO never 
considered the Veteran's lay assertions regarding the 
extensive amount of time spent in close proximity to exposed 
pipes wrapped in asbestos.  

Additionally, the clinician's opinion also relies heavily on 
the assumption that the Veteran was a heavy smoker, but the 
record contains inconsistencies as to how heavy a smoker the 
Veteran actually was.  A VA examination indicates that he 
smoked two packs per day for forty years; however, records 
from the VA Medical Center in October 1998 note that the 
Veteran was not a heavy smoker.  

In light of the foregoing, the October 2009 medical opinion 
is inadequate and another opinion is necessary.  Before such 
an opinion is requested, however, the RO should undertake all 
additional development deemed necessary, including, but not 
limited to, obtaining all possible information regarding 
asbestos aboard the three Navy ships on which the Veteran 
served during his period of active duty.  Additionally, any 
pertinent medical records of the Veteran should be obtained 
to determine whether the Veteran's death-causing lung cancer 
was a primary cancer or whether it had metastasized, or was 
otherwise related to the other cancers noted to have 
afflicted this Veteran including a tumor in the ear and 
prostate cancer.  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases which provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's Office 
of General Counsel discussed the development of asbestos 
claims.  VAOPGCPREC 4-00 (April 13, 2000).  These 
aforementioned provisions of M21-1 were subsequently 
rescinded and reissued as amended in a manual rewrite (MR) in 
2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, 
Para. 29, entitled "Developing Claims for Service Connection 
for Asbestos-Related Diseases," and Part IV, Subpart ii, 
Chap. 2, Sec. C, Para. 9, entitled "Service Connection for 
Disabilities Resulting from Exposure to Asbestos."

VA must analyze the appellant's claim of service connection 
for the cause of the Veteran's death under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  The exposure may 
have been direct or indirect, and the extent or duration of 
exposure is not a factor.  M21-1MR, Part IV, Subpart ii, 
Chap. 1, Sec. H, Para. 29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease. M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.  Obtain all possible information 
regarding asbestos aboard the three Navy 
ships on which the Veteran served during 
his period of active duty.  

2.  Obtain any pertinent medical records 
of the Veteran, to include terminal 
hospital records, if available, that 
would show whether the Veteran's death-
causing lung cancer was a primary cancer 
or whether it had metastasized, or was 
otherwise related to the other cancers 
noted to have afflicted this Veteran 
including a tumor in the ear and prostate 
cancer.  

3.  When the above has been accomplished, 
obtain a medical opinion to determine the 
nature and etiology of the Veteran's lung 
cancer, to include whether the death-
causing lung cancer was a primary cancer 
or whether it had metastasized from some 
other primary location.  Additionally, 
the physician should opine as to whether 
the Veteran's death was in any way 
related to asbestos exposure during 
service, taking into consideration the 
Veteran's lay statements regarding his 
close proximity to asbestos fibers in his 
sleeping quarters aboard the ships on 
which he served in the Navy.  The 
physician should also consider the 
Veteran's smoking history and what impact 
that may have had in conjunction with any 
asbestos exposure in accordance with VA's 
guidelines regarding asbestos-related 
claims as outlined in the body of the 
REMAND.  The examiner should provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
death-causing lung cancer is medically 
related to the Veteran's active military 
service, including as due to exposure to 
asbestos.  The physician should comment 
on the effect of the Veteran's smoking, 
the appellant's reports of continuity of 
symptoms affecting the Veteran's throat 
and ear since service (noting the 
constant use of throat lozenges and ear 
cancer) and the lack of Veteran's 
potential post-service exposure to 
asbestos, taking into account his 
employment history.  The entire claims 
file must be made available to the 
designated medical expert, and the 
medical opinion should include discussion 
of the Veteran's documented medical 
history and assertions.

4.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the 
claims file and adjudicate the 
appellant's claim of service connection 
for the cause of the Veteran's death as 
appropriate.  If the claim on appeal 
remains denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond thereto. Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


